[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 573 
I entirely agree with the charge of the trial court that they were servants of different masters. That the man who gave the signal was the servant of the stevedores Dick  Churchill, and that the man who directed the hoisting and lowering was the servant of the defendant, and that, therefore, upon well-settled principles of law, the defendant is liable for the neglect of Gebhard, the man at the drum.
The authorities cited upon the brief of counsel warrant the instruction of the judge to the jury in that regard, and especially the case cited by respondent's counsel and to be found in Sullivan v. Tioga Railroad Company, 44 Hun, 304, which I consider a clear and able exposition of the law which is to *Page 575 
govern the decision of cases of this character. That case was affirmed by the Court of Appeals in 112 N.Y. 643.
The judgment should be affirmed with costs.
All concur.
Judgment affirmed.